DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 

1.	Claims 1, 3, 12, and 20 have been amended.  Claims 1-20 are pending.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
4.	Claims 1-20 are directed to a health forecasting system.  The claims are considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-11 and 20 are directed to a system including at least one processor and claims 12-19 are directed to a method including at least one step.  Accordingly, the claims fall within the four statutory categories of inventions (a machine and a process) and will be further analyzed under step 2 of the Alice/Mayo framework.
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
	Regarding representative independent claim 1, the claim sets forth a system comprising:
obtain a first data set from a first data source for a first time interval, wherein the first data set is selected from a group consisting of: positive drug test rate for one or more controlled substance, crime lab seizure data, emergency room visitation data, prescription rates, and demographic data for a regional population; 
obtain a second data set from a second data source for the first time interval, wherein the second data set comprises mortality data for a regional population; and 
train a health forecasting model to determine a relationship between the second data set and the first data set by applying at least one regression method and a dual validation approach including temporally offset data sets to the first and second data sets, wherein the relationship between the second data set and the first data set determined by the health forecasting model is used to determine a likelihood of a health crisis occurring during the first time interval; 
execute the trained health forecasting model on the first data set from the first data source for a second time interval, to determine a likelihood of a health crisis occurring during the second time interval, wherein the second time interval is within the first time interval; and 
generate a real-time drug crisis forecast based on the application of the health forecasting model to the first data set for the second time interval..

The above-recited limitations set forth an arrangement where first and second sets of data are received with regard to a user and providing a relationship between the first and second sets of data. This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Furthermore, the training a model, as written, is merely applying data to refine an algorithm and therefore, these limitations constitute a “mental process”.  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent and dependent claims do recite additional limitations:  
	A graphical user interface
A processor
A non-transient memory
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[00104] Referring now to FIG. 7, computing component 700 may represent, for example, computing or processing capabilities found within a self-adjusting display, desktop, laptop, notebook, and tablet computers; hand-held computing devices (tablets, PDA’s, smart phones, cell phones, palmtops, etc.); workstations or other devices with displays; servers; or any other type of special-purpose or general-purpose computing devices as may be desirable or appropriate for a given application or environment. For example, computing component 700 may be one embodiment of the data acquisition and control component of FIG. 7, a GED, and/or one or more functional elements thereof. Computing component 700 might also represent computing capabilities embedded within or otherwise available to a given device. For example, a computing component might be found in other electronic devices such as, for example navigation systems, portable computing devices, and other electronic devices that might include some form of processing capability.
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
  	The dependent claims 2-11 and 13-19 are merely receiving more data and generating a forecast or risk. This arrangement amounts to managing personal behaviors and a mental process.  Such concepts have been considered ineligible methods of organizing human activity and mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The independent claim 12 and 20 and dependent claims 2-11 and 13-19 merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  


Claim Rejections - 35 USC § 102
5.	The 35 U.S.C. 102(a)(1) rejection of claims 1-20 as being anticipated by United States Patent Application Publication Number 2013/0262357, Amarasingham, et al., hereinafter Amarasingham is hereby withdrawn.  Applicant’s arguments, see Remarks pages 19-20, filed November 9th, 2022, with respect to the newly added claim features not being taught by the cited references have been fully considered and are persuasive.  

Response to Arguments
6.	Applicant's arguments with regard to the 35 U.S.C. 101 rejections of claims 1-20 filed November 9th, 2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims do not constitute an abstract idea and do not fall under the “certain method of organizing human activity” grouping and that these claims recite specific technical steps of a system and method for determining a likelihood of a health crisis occurring during a first time interval.

In response the Examiner respectfully disagrees.  In Examiner performing the previous analysis under 35 U.S.C. 101, Examiner did consider each claim and every limitation of which both individually and as a whole as according to the PTO's guidelines for §101 eligibility. The Office Action specifically identified the abstract idea as a whole (i.e. a health forecasting system) and pointed to limitations in the claim including the abstract idea. There is no requirement that Examiner provide in the 101 analysis additional or extrinsic evidence to demonstrate an abstract idea. Although the Alice court did provide such documentation, it made no such requirement for all abstract idea 101 inquiries. The lack of a requirement is reflected in numerous Federal Circuit decisions since Alice, as stated in the July 2015 Guidance (see pg. 6, citing Alice, Bilski, Diehr, Flook, and Benson) which have not pointed to extrinsic evidence in establishing an abstract idea. Accordingly, applicant’s arguments to this point are not persuasive.  
Further, the additional elements (i.e., A graphical user interface; A processor; A non-transient memory; etc.) have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Appellant’s own Specification indicates the conventionality of the claimed devices (see at least [0070] Referring back to FIG. 1A, in the example method shown, the processor then performs a third step 158 where it trains a health forecasting model 116 to describe a relationship 118 between the first 100 and second 108 data sets. The processor uses statistical methods, selected by a user, to empirically determine coefficients for inclusion in the health forecasting model 116. The relationship between the first data set 100 and second data set 108 may be a dependent relationship, such that the second data set 108 depends on the first data set 100. In some embodiments where the second data set 108 comprises drug overdose mortality data, the first data set 100 may predict the selected mortality rate. Given this relationship, a predictive model may be empirically obtained by training the health forecasting model 116 using the first data set and the second data set as training data sets and applying a statistical method, such as a Poisson regression method to the training data sets. AND
[0089] With reference now to FIG. 2 of the illustrative drawings, there is shown an example health crisis prediction system. A health crisis prediction system may be in include a health forecasting logical circuit 200 comprising a processor 242 and a graphical user interface 244. The processor 242 in a health crisis prediction system may further comprise a database 202, an updated database 210, a crisis prediction logical circuit 212, and health crisis forecast generation module 220. The graphical user interface 244 in a health crisis prediction system may comprise several graphical representations 228, 230, and 232 of a real-time health crisis forecast.). 
Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent. Even assuming, arguendo, that the elements are not well-understood, routine, and conventional, they merely amount to an application of an abstract idea to a generic technological environment. Accordingly, the application of the abstract idea is therefore not eligible.  The claims as amended are merely applying data to refine an algorithm.  
Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible".  This framework found that the claims do tie up the exception.  (See the 35 U.S.C. 101 rejection above).  
Further, in order for an alleged application of an abstract idea to be considered eligible, it must amount to significantly more than the abstract idea (i.e., pass step 2B of the Mayo test).  As shown in the rejection above, the application of the abstract idea recited merely applies the idea in a generic computer environment (a computing system) using generic computer functions (a processor). Accordingly, it does not amount to significantly more, the claims do not recite additional limitations that integrate the exception into a Practical Application, and the application of the abstract idea is therefore not eligible.


B.	Applicant further argues that the claimed invention is integrated into a practical application.

	In response, Examiner respectfully disagrees.  Examiner finds the claims recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity and constitute a mental process. The steps of the claim limitations outlined above in the 35 U.S.C. 101 rejection are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.  Regarding, the steps that Applicant points to (obtaining data from a variety of data sources collected in a timely fashion and update frequently) are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible. The structural elements of the present application (i.e., A graphical user interface; A processor; A non-transient memory; etc.) are used as tools to perform an existing business process and does not improve upon a technology, technological field or computer-related technology.
	The claims do not integrate the abstract idea into a practical application, and does not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience and the recited claim elements constitute methods related to personal behaviors, as well as, activities or behaviors of consumers, i.e. individials and applying data to refine an algorithm, which constitutes a ‘mental process’, which are still considered an abstract idea under the 2019 PEG.  As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The claim is silent on any computer operation and specific technological implementation that would move the claim beyond a general link to a technological environment.  The claims are drawn to merely receiving information and determining an outcome, i.e. receiving data and generating a forecast.  
	The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).  The claims as written are receiving data, training a model by applying data to refine an algorithm, and generating a forecast.
 	Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Medical Diagnostic System and Method (US 20180372717 A1) teaches a medical diagnostic system is provided to automate analysis of samples to predict a medical condition, such as pregnancy or chronic kidney disease. The system may provide test strip usage automation. The medical diagnostic system may include a sample collection component, collection cup contamination protection mechanism, sample volume control component, test strip reader component, which may be manifested as a lateral flow strip reader, flow reader, sample analytic component, data processing component, data communication component, networked data management component, and device cleaning mechanism. A method to automate analysis of samples to predict a medical condition using the medical diagnostic system is also provided.
B.	Community data aggregation with automated followup (US 10621164 B1) teaches a system and method are disclosed for the collection and aggregation of data from contributing members of a community, such as health-related, personal, genomic, medical, and other data of interest for individuals and populations. Contributors become members of a community upon creation of an account and providing of data or files. The data is received and processed, such as to analyze, structure, perform quality control, and curate the data. Value or shares in one or more community databases are computed and attributed to each contributing member. The data is controlled to avoid identification or personalization. Steps are taken to determine incompleteness and incorrectness of the data, and the data may be improved or completed automatically, based upon interaction with members, additional contributions of data, and so forth.
C.	METHOD OF IDENTIFYING LOCATIONS EXPERIENCING ELEVATED LEVELS OF ABUSE OF OPIOID ANALGESIC DRUGS (US 20080300902 A1) teaches In the field of pharmacovigilance (monitoring of adverse events associated with the use of marketed prescription drugs), an improved method of detecting "signals" of abuse or diversion of pharmaceuticals is needed, in order to more reliably distinguish real anomalies in pharmaceutical consumption in particular locations from apparent anomalies which are statistical artifacts of high local concentrations of authorized pharmaceutical users. An improved method relies upon government statistics on adverse drug reactions and on census statistics, and employs a Poisson statistical model to adjust for both fixed effects and random effects, such as spatial relations between different locations. The more accurate "signals" provided by the improved method permit public health and law enforcement officials to allocate public resources more efficiently and effectively.
D.	A. Wadekar, "Predicting Opioid Use Disorder (OUD) Using A Random Forest," 2019 IEEE 43rd Annual Computer Software and Applications Conference (COMPSAC), July 2019, pp. 960-961, doi: 10.1109/COMPSAC.2019.00161.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624